Order entered November 7, 2022




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-22-00724-CV

            BUILDERS FIRSTSOURCE, INC., ET AL., Appellants

                                         V.

                            DESHAWN WHITE, Appellee

                 On Appeal from the County Court at Law No. 2
                             Dallas County, Texas
                     Trial Court Cause No. CC-22-01477-B

                                      ORDER

      Before the Court is appellee’s November 3, 2022 unopposed motion for an

extension of time to file his jurisdictional brief. We GRANT the motion. We

ORDER the jurisdictional brief tendered to this Court on November 3rd filed as of

the date of this order.


                                              /s/   KEN MOLBERG
                                                    JUSTICE